Citation Nr: 1740665	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee impact fracture, dislocation, and meniscal tear (left knee disability), to include entitlement to a temporary total rating due to surgery necessitating convalescence.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO granted service connection for the Veteran's left knee disability in the July 2012 rating decision and assigned a noncompensable evaluation.  In a subsequent rating decision dated October 2015, the Veteran's initial disability evaluation was increased to 10 percent.  As the Veteran is presumed to be seeking the maximum benefit allowed by law or regulations, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in May 2015 and January 2016, where it was remanded for additional development.  It has since been returned to the Board for appellate review.  

During the course of the appeal, the Veteran perfected the issues of whether the evaluation of hypertension currently evaluated at 0 percent disabling effective June 1, 2016, is proper; and service connection for a right knee condition and tinnitus.  See June 2017 substantive appeal.  However, these issues have not been certified to the Board.  Accordingly, as it appears that the RO may still be developing these issues, the Board will not take jurisdiction at this time, and these issues will be subject to a separate Board decision at a later time.


FINDINGS OF FACT

1.  Left knee flexion has not been limited to 60 degrees or less and extension has not been limited to 15 degrees or more.  The disability did not result in recurrent subluxation, ankylosis, instability, dislocated or removal of semilunar cartilage, or impairment of the tibia or fibula. 
2.  The most probative evidence indicates that the Veteran's August 14, 2013, surgery did not require one month of convalescence; did not result in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and did not require immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability, to include a temporary total rating for a period of convalescence, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.30, 4.71a, Diagnostic Code 5260-5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knee disabilities are rated under Diagnostic Codes 5256 to 5263.  Diagnostic Code 5256 relates to ankylosis of the knee.  Diagnostic Code 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  Diagnostic Code 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides a rating for symptomatic removal of the semilunar cartilage.  Diagnostic Codes 5260 and 5261 consider limitation of flexion and extension of the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 allows only a maximum compensable rating of 10 percent for genu recurvatum.  38 C.F.R. § 4.71a.

The Veteran's left knee disability is rated under Diagnostic Code 5260, which considers limitation of flexion of the leg.  38 C.F.R. § 4.71a.   Diagnostic Code 5260 provides that flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  Id.  

Diagnostic Code 5261 provides that extension of the leg limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran injured his left knee in service in August 2010, and was awarded service connection for his disability in July 2012 with an effective date of October 2, 2011, his date of separation from service.  A subsequent rating decision in October 2015 increased the Veteran's initial disability evaluation to 10 percent.  

At a VA examination in May 2012, the Veteran reported knee pain almost daily, as well as buckling and instability, which limited his ability to run or walk long distances.  Upon physical examination, the Veteran was noted as wearing a left knee brace and could walk 150 feet without any pain.  There was no swelling, cellulitis, or instability.  Medial and lateral joint-line tenderness was positive, as was patellar grind and apprehension testing and McMurray's testing.  Range of motion (ROM) testing revealed flexion to 130 degrees and extension to 0 degrees, with subjective pain throughout.  Strength was normal and there was no guarding of motion.  Repetitive use testing revealed no additional limitation of joint function due to pain, fatigue or lack of endurance.  Diagnostic imaging testing indicated no evidence of acute displaced fracture or dislocation.

Private treatment records from Union County Orthopedic Group dated in May 2013 indicate that the Veteran's left knee range of motion was from 0 to 90 degrees before he pain manifested both anteriorly and posteriorly.  There was no instability.  The use of a knee brace for the Veteran's left leg was indicated, as was physical therapy to increase his range of motion and muscle strength.  No meniscal tear was noted on imaging testing, however bone marrow edema in the lateral femoral condyle with thinning of the overlying hyaline cartilage was observed.  The impression was a left knee osteochondral (OCD) lesion.  

June and July 2013 treatment records indicate range of motion from 0 to 120 degrees, and 0 to 130 degrees, respectively.  An additional MRI in July 2013 revealed improved bone marrow edema and an osteochondral loose body inferior to the patella.  There was no meniscal injury observed.  The Veteran was notified that operative intervention would include removal of the loose body and microfracture of the OCD lesion which would require the Veteran to be on crutches for 6 weeks postoperatively.  The Veteran opted to have a left knee arthroscopy to remove the loose body instead, and forego the microfracture procedure at that time.  The private physician noted that the recovery time would be one month postoperatively, possibly longer.  

In August 2013, one week post left knee arthroscopic removal of loose body OCD lesion, the Veteran's range of motion in the left knee was 10 to 90 degrees.  A follow-up visit the following month revealed range of motion in the left knee from 0 to 135 degrees.  In October 2013, two months post-surgery, the Veteran's range of motion in his left knee was from 0 to 130 degrees, and no instability was noted.  

At a VA examination in July 2015 the Veteran reported knee pain if he walked for an extended period.  The examination report notes that the Veteran did not require use of an assistive device as a normal mode of locomotion.  Upon examination flexion of the left knee was to 130 degrees and extension was to 0 degrees.  There was no pain noted upon ROM testing, nor was there evidence of pain on weight bearing, evidence of localized tenderness or pain on palpitation of the joint or associated tissue, or evidence of crepitus.  The Veteran was able to perform repetitive use testing on the left knee - with at least three repetitions - without any additional functional loss or range of motion.  The examiner further noted that, without resorting to mere speculation, it was not possible to predict whether pain, weakness, fatigueability or incoordination would significantly limit functional ability with repeated use over time, except when such repetitive use occurs just prior to the examination.  Further, muscle strength and joint stability were normal and there was no evidence of ankylosis.  The examiner noted the Veteran's previous meniscus repair and bone fragment removal procedure.  Diagnostic imaging did not reveal degenerative or traumatic arthritis.  

Upon Board remand in January 2016, the Veteran was afforded an additional VA knee examination in March 2016.  The Veteran denied both flare-ups of his left knee disability and functional loss/impairment of the left knee, including but not limited to repeated use over time.  The examiner noted the Veteran's regular assistive use of a knee brace.  Upon physical examination, flexion was to 100 degrees and extension was to 0 degrees.  While pain was noted in ROM testing it did not result in additional functional loss.  However, pain was evidenced on weight bearing and there was localized tenderness/pain on palpitation of the medial and lateral joint.  The Veteran was able to perform repetitive use testing - with at least three repetitions - without any additional functional loss.  The examiner noted that the Veteran was being examined immediately after repetitive use over time; however, there was no significant limit on functional ability due to pain, weakness, fatigueability, or incoordination.  Strength and joint stability testing were normal and there was no muscle atrophy or ankylosis.  The Board acknowledges that the examiner answered "no" as to whether the Veteran had or ever had a meniscus condition.  However, the examiner did subsequently note the Veteran's 2013 left knee surgery, as well as the resulting scar which measured 1.2 centimeters by 0.5 centimeters.   

Based on the foregoing, the Board finds that for the period on appeal (exclusive of a period of temporary total rating beginning August 14, 2013, addressed below) higher or separate evaluations are not warranted at any point during the period on appeal.  

Flexion in the left knee has been limited to, at most, 90 degrees and extension has been limited, at most, to 10 degrees, to include after repetitive use, during flare ups, or as a result of other functional limitations.  Thus, a higher 20 percent rating is not warranted for limitation of extension, nor is a separate rating warranted for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Although the Veteran asserted that his knee was unstable, upon evaluation no instability was found.  As the most probative objective evidence does not show joint instability, a rating under Diagnostic Code 5257 is also not warranted.  

A rating based on ankylosis under Diagnostic Code 5256 is also not warranted as the evidence shows motion of both knees.  Also, the Veteran does not have impairment of the tibia or fibula or genu recurvatum; thus, ratings under Diagnostic Codes 5262 and 5263 are not appropriate.  38 C.F.R. § 4.71a.    

Further, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is not shown as to warrant a rating under Diagnostic Code 5258.  While the Board acknowledges the Veteran's knee surgery in August 2013, the record reflects that the Veteran underwent only a meniscal repair and removal of a loose body, and not the removal of semilunar cartilage.  Thus, as the evidence does not show symptomatic removal of semilunar cartilage, a rating under Diagnostic Codes 5259 is also not warranted for the left knee.  38 C.F.R. § 4.71a.    

Additionally, the scar diagnostic codes do not provide for a higher or separate evaluation.  The March 2016 VA examiner found the scar was 1.2 centimeters by 0.5 centimeters, thus it was not 6 square inches and does not exceed 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  The examiner also found the scar was stable and not painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Temporary Total Rating

As noted above, the Veteran underwent surgery on his left knee in August 2013.  In a December 2015 statement, the Veteran asserted that he was 100 percent disabled post-surgery until December 2013. 

A total disability rating of 100 percent will be assigned if treatment of a service-connected disability resulted in surgery necessitating: (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions of one, two or three months beyond the initial three months may be granted; extensions of one or more months up to six months beyond the initial six months period may be granted upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

As noted above, in a July 2013 private treatment record, one month prior to the August 2013 surgical procedure, the Veteran opted to have only a left knee arthroscopy to remove the loose body.  The Veteran declined the offer of a microfracture to be performed instead, due to the use of crutches and period of non-weight bearing that would be required postoperatively.  The Veteran's private physician noted that the recovery time for the less-invasive procedure would be one month, possibly longer.  

Regarding the period after the Veteran's August 2013 surgery, the only postoperative plan of record was for the Veteran to be "weight bearing as tolerated."  In an August 23, 2013, private treatment record, one week post-surgery, the Veteran was noted as ambulating with an antalgic flexed knee gait.  He reported soreness around his knee and the desire to use a cane to get around.  He also reported that he attempted to return to work that week, but that sitting for more than an hour caused him considerable discomfort.  The private physician noted that the Veteran had not fully returned to work, and advised no physical or strenuous activity until his next appointment the following month.

In a September 16, 2013, private treatment record, one month post-surgery, the Veteran was noted to have returned to work, and that he was able to walk more than two blocks before needing to stop due to pain.  The Veteran also reported that driving more than 90 minutes was uncomfortable and painful.  Physical therapy was recommended and the Veteran was advised to restrict his activities at work to avoid lifting over 30 pounds, squatting, twisting, climbing stairs or ladders, or driving for more than 90 minutes at a time. 

October and November 2013 treatment records note the Veteran as still being on work restrictions and making progress through physical therapy.  A December 2013 treatment record notes the Veteran as working at his desk job without much difficulty.

The Board fins that a temporary total rating is not warranted under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own statements, testimony, and the post-surgical medical evidence.  Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

The Veteran reported September 16, 2013, one month post-surgery, that he had returned to work.  The evidence is against a finding that the Veteran had a period of convalescence in the month post-surgery, or that the Veteran was even prescribed a 30 day period of convalescence by his medical care provider.  Indeed, the only post-operative plan was for the Veteran to only put weight on his knee as tolerated.  Thus, a temporary total rating is not warranted under this theory of entitlement.

While a temporary total rating for convalescence may also be awarded when surgical repair results in severe post-operative residuals such as continued use of crutches with weight-bearing prohibited, as noted above, the Veteran opted for the less invasive surgical procedure on his knee specifically due to the fact that he did not want to be on crutches for six weeks.  Again, the Veteran was advised only to bear weight as tolerated, and he was ambulating with an antalgic gait only one week post-surgery. 
 
Also, there is no indication in the lay or medical evidence of record that the Veteran's left knee was immobilization by cast.  As such, a temporary total rating is also not warranted under this theory of entitlement.

Given the foregoing, the Board finds that the probative evidence of record is against a finding that convalescence or home confinement was medically required for at least month following his August 2013 left knee surgery in light of his reports of walking in the weeks following surgery, his physician's notation that weight-bearing as tolerated was acceptable, and the Veteran's return to work - albeit light duty - four weeks after surgery.  Further, the probative evidence of record does not support a finding that the Veteran sustained severe post-operative residuals such as the continued use of crutches with normal weight-bearing prohibited.  Moreover, the evidence of record does not support a finding (and the Veteran has not alleged) that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, symptoms necessitating the use of wheelchair or incompletely healed surgical wounds, or immobilization by cast, without surgery, of one major joint or more.

As there is no evidentiary support for the Veteran's claim, the claim must be denied.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee disability, to include a temporary total rating due to surgery necessitating convalescence, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


